PER CURIAM.
These consolidated appeals are from orders denying motions for post conviction relief. In case no. 77-2269 the appeal is from an order entered by the trial court denying a motion for post conviction relief after an evidentiary hearing ordered by this court. In case no. 78-1069 the appeal is a belated one from an order entered by the trial court denying motion for post conviction relief that attacked the validity of his guilty pleas entered in six cases where he was charged with robbery and sentenced to six concurrent life terms.
Appellant contends on appeal that (1) the trial court erred in denying his motion .to vacate the judgment and sentences entered on April 14, 1972 in case no. 77-2669 because the evidence showed that appellant was incompetent to enter knowing and intelligent plea of guilty and that he was denied effective assistance of counsel at plea proceedings.
We have examined the record on appeal and have considered the briefs and arguments of counsel and find that appellant has not shown any error which would entitle him to the relief sought in this his latest attempt to seek his freedom. Therefore we hereby affirm the order appealed.
Affirmed.